European Union Solidarity Fund: obstacles for its reform (debate)
The next item is the debate on the oral question to the Commission by Gerardo Galeote Quecedo, on behalf of the Committee on Regional Development, on the European Union Solidarity Fund: obstacles for its reform - B6-0472/2008).
Mr President, Commissioner, ladies and gentlemen, once again we are dedicating a debate in plenary to the reform of the European Union Solidarity Fund which, as we all know, is intended to alleviate the damage caused by a major natural disaster within the Union territory.
This Fund very quickly proved to be ineffective in meeting its set objectives and, as a result, in 2005, the European Commission presented a proposal modifying the regulation governing this instrument of solidarity. The aim was to improve not only its operability, but also access to it and its coverage in the event of a major natural disaster.
The European Parliament, as can be easily proven, worked promptly and intensively on this proposal so that in May 2006 our institution had finished its first reading. At that time we all thought and believed that the Council would do the same, given that this was a regulation under the codecision procedure. However, as we now all know, that was not the case. Contrary to expectations, the Council put a hold on the process due to its inaction.
During this period, in addition to serious flooding, the European Union has suffered serious fires, which in some cases have resulted in deaths, and also major droughts. However, the Council has remained impassive. The proposal to improve the regulation is still sitting on the Council's table, despite calls from the European institutions and social forces.
Today we want to once again call on the Council to act and remind it that modifying this regulation will not require one additional euro from the Community budget: our demands have no financial consequences and aim solely at rectifying the operational problems that have arisen since this instrument of solidarity was created.
We simply want to improve its operability and agility, always in line with the subsidiarity principle. We note that, as this instrument currently stands, access to it is very difficult, restrictive and inflexible, as we have unfortunately witnessed over the nearly seven years of its operation.
I therefore want to ask whether this inability of the delegations forming the Council to reach a common position has any real explanation, and whether anyone can tell us who and what arguments are blocking reform of this regulation. We should like the European Commission to drive forward the reform of this fund, to tell us what actions it plans to take, and to clearly set out the possible alternatives that it is considering in order to help unblock this matter. If the Commission does have any alternatives, we should of course like to know what they are and what their time horizon is.
I believe it is appropriate to remind those present, in particular the French Presidency, that this instrument was set up with a laudable objective: to promptly, adequately and visibly show the Union's solidarity with its citizens.
To end, Mr President, I want to make another call, this time specifically to the French Presidency, on a matter closely linked to this one: the creation of a European civil protection force, on which Michel Barnier, a former Commissioner as you all know, presented a report to the European Council in 2006.
I am ending. The Fund was created in particular as a symbolic expression of solidarity between the European Union and its citizens. My final plea is that, if we manage, after so much time and effort, to make this operative in any degree, our first thought and action should be directed towards those who have died in these disasters in the European Union.
Member of the Commission. - Mr President, I would like to thank the European Parliament, and in particular the members of the Committee on Regional Development, for their continued interest in, and support for, the Solidarity Fund.
It is an important instrument to promote the European Union's strategic objective of solidarity and, since its creation in 2002, 61 applications have been received and the fund has intervened in 33 cases in 20 different countries. The total amount committed so far is EUR 1 523 million. According to the recent special report by the Court of Auditors, the fund is well managed and delivers quick, efficient and flexible assistance.
However, this fund has its limitations. The threshold for mobilising the European Union Solidarity Fund is extremely high. As a result, the fund is not well equipped for certain types of disasters, typically involving lower eligible expenditure, such as forest fires, and more than two thirds of all applications for the fund assistance presented so far were based on an exception for so-called 'extraordinary regional disasters'.
Moreover, with all the existing Community instruments, it is extremely difficult, or indeed impossible, for us to react to man-made disasters, as illustrated by industrial accidents, such as the Prestige oil spill, or terrorist acts, such as the Madrid bombing of March 2004. Likewise, it is not possible at present to provide assistance from the European Union Solidarity Fund in the event of a serious public health crisis.
For these reasons, in April 2005 the Commission adopted a proposal for a revision of the Regulation. Despite joint efforts with successive presidencies since 2005, the Council has so far not been able to reach agreement on this proposal. One reason is that the large majority of Member States consider that the fund works very well under the present scheme and they do not consider it necessary or appropriate to expand it to cover additional situations, fearing in particular the budgetary consequences of such an expansion.
The Council has not formally specified the position of each Member State, although the Council opinions are supported by quasi-unanimity. In addition, it was not indicated where areas of compromise could be found in order to reach an agreement on the Commission proposal.
The Commission remains convinced that revision of the Solidarity Fund Regulation is necessary to increase the Union's capacity to react quickly in case of major disasters which are currently not covered. Therefore, it will adopt a report to take stock of the six years of implementing the fund and to identify Solidarity Fund limitations and any room for improvement. We hope that the report will relaunch discussions in the Council and in the European Parliament on a revision of the current Solidarity Fund Regulation. The report should be ready towards the end of the first quarter of 2009.
With regard to civil protection, the Commission has begun to identify gaps in civil protection response resources on the basis of scenarios for major disasters, and assess options to fill identified gaps. In this context, the Commission will explore innovative arrangements with the Member States for reinforcing the overall EU disaster-response capacity in the framework of the pilot project and the preparatory action included in the 2008 budget.
On the basis of this work, the Commission may propose to fill the gaps through the development of civil protection modules available for deployment at any time or through additional reserve capacities designed to complement national responses to major disasters, including in the area of fighting wild fires.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I am speaking in my capacity as rapporteur for the Social Fund, the 2002 Solidarity Fund and the expanded and improved version from 2006.
This report, which the European Parliament adopted by a huge majority, has been on ice for over two years, because it is being blocked by the Council, despite the fact that citizens are calling increasingly loudly for European solidarity against the background of the ever more frequent occurrence of natural disasters. The Solidarity Fund, which was hastily cobbled together following the devastating floods of 2002 to provide urgently needed assistance, was an instrument that promised immediate aid in the event of disaster. Over time, however, it has emerged that - as you quite rightly said, Commissioner - that the currently available instrument makes it extremely difficult, if not downright impossible, to respond appropriately to large-scale crises at EU level.
Moreover, the current threshold for mobilising the fund is, as you said, Mrs Hübner, extremely high, which means that the derogations are getting out of hand. The revised version of the Disaster Relief Fund, however, provides a clear response to this. The European Parliament therefore feels that it is even more important for this effective instrument to be made available to the people affected by disasters, hence, once again, the specific question: why can the Council not reach a common position on an issue that is so vital to suffering citizens of the European Union? Which Member States support the improved Treaty, and which reject it? You in the Commission have indicated that it might be a possibility at the start of 2009. We hope so, but we also want to push for it once again here, because one cannot simply disregard the vote of this Parliament as the various Presidencies have done previously.
Mr President, Commissioner, as stated by my fellow Members, in 2006 we debated in this House the modification of the Solidarity Fund Regulation with a view to adapting it so that it could become a rapid and effective instrument of response. However, today this issue is still on the table.
It was not easy to achieve the very broad agreement that was reached in this House, given that both the various political groups and the interests of certain countries put forward very different ideas as to how to modify this regulation.
However, I feel that we all made a major effort to reach agreement and allow this regulation to be amended. I feel that Parliament set an example of what we all now have to make an effort to achieve: the consensual modification of the regulation.
The European Commission must make every possible effort to foster this agreement and achieve the set objective. I am pleased at the response given today by the Commissioner, who has said that a study will be carried out in order to determine the objectives that we must now set with regard to the modification of the regulation, not least so that we can ensure future agreement by the Council.
We must ensure that, through the modification of this regulation, a rapid and effective response can be given to those disasters which the Member States are unable to tackle on their own, by extending the current eligibility to industrial disasters, acts of terrorism and public health emergencies, not forgetting such an important issue as the severe droughts which are occurring increasingly often, particularly in certain Mediterranean areas.
In addition, we must be firm in proposing to lower the threshold for mobilising the fund from EUR 3 000 to 1 000 million in damage caused, not forgetting the regional component. This instrument must respond with financial aid to situations of extreme drought, fire and flooding, not forgetting under any circumstances the victims who need immediate help and assistance.
The Solidarity Fund is a political instrument for solving problems, which is why I must once again stress the need to make every effort to take this fundamental issue forward, but we must do so with the necessary changes that are appropriate to today's reality.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, my fellow Members have already cited some examples. I should like to refer to some of them in order to introduce this subject, since we need to combat natural disasters. Who remembers what took place just a century ago, in 1908, in Messina, where 100 000 people died? Everyone obviously remembers Chernobyl, but if we focus on the last 10 years or so, there were the storms and the sinkings of 1999, the floods in Central Europe already cited just now, not to mention 11 September in New York, the terrorist attacks of March 2004, the problematic disease, chikungunya, and so on.
We do not know what the next disaster will be or on what scale it will be, but we are sure of one thing, and that is that there will soon be another disaster again.
When that time comes, our fellow citizens, who for 50 years have been used to seeing a supposedly united Europe being built - and a number of reports on which we have voted this week are testimony to this - will turn round and ask us the same question that they have been asking us regarding the current financial crisis: 'but what have you done?'
Over the past few weeks some of you may have heard the former director of the International Monetary Fund explain in a previous report, from three or four years ago: 'We said at the IMF that the crisis was going to happen, and we explained how to prevent it'.
So, Commissioner, this evening you have come to listen to us, and we hope that you will be able to hear us and to ensure that, unlike what is happening with regard to the current financial crisis, Europe will not be behind if a disaster occurs.
For my part I should like to make a twin proposal. Firstly, a proposal concerning the type of action to take. You said this in your closing remarks, Commissioner, you referred to the report by Michel Barnier.
We cannot have two separate actions, even though you yourself, like each of us, in particular within the Committee on Regional Development, are forever saying that we need integrated approaches. We cannot have development of the Solidarity Fund, on the one hand, and a prevention policy, on the other. The two should be linked, not least in order to convince these infamous ministers of finance, who explain to us that perhaps even if the Solidarity Fund criteria were adapted - and you spoke about this - it would cost more. They should draw inspiration from the Barnier report and they would understand that if, at the same time, we conducted a prevention policy by pooling the means of action and pooling accident and natural disaster prevention, then, we would save money.
Therefore, it is clearly a question not only of saving money and averting disasters, but above all of saving human lives - that really is the priority.
That is why, Commissioner, I, along with all my fellow Members, urge you to do your utmost to ensure that, at the end of the French Presidency and during the Czech Presidency, you obtain a genuine guarantee from the Swedish Presidency that the action plan will not just be studied, but launched.
We are counting on your determination. We need it. You know that Parliament is behind you - this evening it has said so loud and clear. We shall now wait to receive results for a year's time, without fail.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, the Council is not present, but it is the institution that is creating the blockage, and it is to the Council that this discussion should be addressed. After all, who is it that submits the applications when the fires or the floodwaters are spreading? The Member States - and they attach all sorts of special requests. They want generous aid, and it is not always used appropriately: we have just had the example of the United Kingdom.
Nevertheless, I would like to take this opportunity to express another concern to the Commission. Originally, the Commission, under Mr Bernier, was very committed to the area of prevention, because it understood that natural disasters can only really be combated through preventive action. Today, this aspect is not being given sufficient attention. I would welcome it if the Commission could draw up guidelines for the implementation of the Solidarity Fund that really focused on prevention.
I would once again point out that the Commission already has opportunities to put greater emphasis on prevention, for example as part of the ERDF programme, but what are they doing in that connection? So far, little has come across, and little investment has been made to prevent the occurrence of natural disasters. There has been no investment in natural flows, and there has not been enough insistence that reforestation should involve a natural mixture, for example in Greece, where it is the pine forests that burn particularly easily.
I expect the Commission to act with greater commitment on the current applications, and to keep an eye on what the money is being spent on, in order to ensure that disasters do not recur, and to enable investments can really be in harmony with nature. I have seen no sign of this commitment, and in that respect the Commission needs to shoulder a portion of the blame. Although we talk about natural disasters, the majority of natural disasters are to a large extent man-made, due firstly to the inadequacy of our fight against climate change and secondly to building on flood plains and planting monoculture forests. In this connection, the Commission needs to commit now, and not wait.
on behalf of the GUE/NGL Group. - (PT) During the debate on modifying the Solidarity Fund Regulation, held on 18 May 2006, in which we actively participated by tabling a series of proposals, we underlined our disagreement with the position adopted by a majority in Parliament. In particular, we disagreed with the failure to maintain the eligibility of regional disasters - which are the kind that occur most - as provided for in the current regulation. We also disagreed with the rejection of the possibility of greater financial assistance for the cohesion countries and convergence regions and we disagreed with the reduction in the threshold for mobilising the Fund, so that it is the European Union countries with the highest gross domestic product which will clearly benefit most.
In line with everything we have done to date, in addition to amending the issues highlighted above, we will continue to fight for the following aspects, inter alia: recognition of the specific nature of Mediterranean natural disasters; adaptation of the Solidarity Fund in terms of time limits (having witnessed unjustifiable and unacceptable delays in its mobilisation and the delivery of Community funds to victims); adaptation of the Solidarity Fund in terms of eligible actions, particularly with regard to the specific nature of various natural disasters such as drought and fire; inclusion within the eligible actions of support for re-establishing productive activity in areas affected by disasters, and also operations to provide emergency land-based and airborne equipment for fighting forest fires.
With regard to all initiatives in the area of civil protection, we consider that the priority should be promoting prevention and improving the civil protection resources of each Member State, and also their coordination.
(NL) Mr President, Commissioner, there is the expectation of Europe to be pro-active. Citizens in affected areas cannot understand why it should take months before Europe, caught up in its own procedures, can grant clarity.
How does it work? Something happens somewhere and a few hours later, you can watch it all on TV and you find yourself thinking, this area needs our help and solidarity. This is followed by a deafening silence. We are then caught between the national state and European offices. What is frustrating is that there is no communication at that point. It is stuck in the Council, and has been for the past two years, but surely we should be able to find out what the reason is for the obstruction and hear alternatives. This is the big issue. Shortly, in six months' time, Parliament will be outgoing. When we will have a new Parliament, we will be expected to hand over this dossier, without having achieved our goals, with sound proposals on the table.
The French Presidency is involved in everything other than this dossier. Nothing has happened with it, and we should particularly like to hear why that should be. I should like to congratulate the European Commission though. Mrs Hübner and her colleagues have definitely made some headway with it, and it should be possible to remove the obstruction completely by joining forces. In a naming and shaming exercise, we have to say that the Council and the French Presidency have failed on this score.
(DE) Mr President, when do citizens need the solidarity of Europe? When do Member States need the solidarity of the European Union? Primarily, of course, in the event of disaster. This is precisely the question that I asked in connection with the vote on the fourth cohesion report this spring.
Mr President, today we are discussing revising the Solidarity Fund to arm ourselves better for future challenges and to allow us to provide rapid and effective aid. The Commission and Parliament are, according to their resolutions, of one mind concerning the objectives of this legislative initiative. In July this year, I asked the Council about the status of this procedure. It informed me that, unlike Parliament, it saw no need for an initiative at the current time. In view of the fact that a former French Commissioner and minister stressed the need for revision in his report, I find the Council's attitude incomprehensible. I therefore could not ask for a better committee chairman than Mr Galeote, who is not prepared to accept Parliament decisions being disregarded. I would like to thank him quite specifically for that. I would call on the French Presidency, as a matter of urgency, to reconsider their attitude towards the citizens of Europe.
(DE) Mr President, this is long overdue, and I would like to thank the rapporteur most warmly.
I think this is one of the core issues that holds Europe together, and it is also a question of solidarity. It is high time for the Member States to take action in this area. The EU must provide financial support for those organisations that help us in crisis situations. Many Member States have suffered devastating natural disasters in recent years: I am thinking of the forest fires that repeatedly occur in Greece, including within the last year, and the floods in Central Europe in 2002, which also badly affected Austria.
Disasters like these pull the economic rug from under people's feet. In such situations, exceptional resources are needed, Mr President, because it is not just about emergency aid, but also about rebuilding centuries of infrastructure. One Member State on its own does not have those resources. It should also be borne in mind that, unfortunately, certain States are more prone to these national disasters, and here, too, I am thinking of Austria. The people of Austria are still talking, with considerable gratitude, about how quickly the EU helped them. The European Solidarity Fund should not only help to fund reconstruction, but also support emergency organisations. The work of the voluntary fire service, the Red Cross and other voluntary organisations is priceless: one cannot begin to imagine how much it would cost if such services were not provided on a voluntary basis. These organisations always help in emergencies and are an indispensable part of the social structure in rural areas.
We therefore urgently need to take action to maintain and expand these aid structures. I hope that we will reach agreement here quickly, so that we do not regret it when another disaster occurs and we cannot act quickly enough.
(BG) As the rapporteur Mr Galeote and a number of other Members pointed out, the Solidarity Fund is a necessary instrument whose very name and purpose is to fulfil one of the most important principles of the European Union - that of solidarity among the Member States. During the time the Fund has been in use, omissions and failings have become evident, and for this reason reform is required to remedy these failings, and to respond to the dangers that face us. As has been mentioned, there is a reform mechanism and the European Parliament has stated its position. The important thing is to account for all potential problems that the Fund may encounter so that it can become an instrument that is genuinely useful and people feel that something is getting done. Nobody needs a useless instrument which has the potential to be used, but which in practice hardly works at all. At the same time, let us state quite clearly, that the greatest effect is achieved through quick response. We are still very far from achieving an effective system. The smaller Member States do not have the resources of the larger ones, while cooperation and coordination at European level is something we can only dream of. And, as has been pointed out, it does not always necessarily mean more cash.
This summer in my country, Bulgaria, there was a huge fire in the Rila Mountains, the most picturesque and inaccessible mountains in the country, which we were only able to contain with the help of French firefighting helicopters, and we are deeply grateful for them. But organising and coordinating the operation cost too much valuable time. The citizens of the European Union are impatient for effective decisions, and not necessarily large amounts of funding. Effective decisions, which as Mr Beaupuy said, could even save us money.
Mr President, we are all aware that the background and the origins of the European Solidarity Fund lie in the devastating floods in Central Eastern Europe in 2002; its necessity was further cemented by other natural disasters such as the forest fires in Greece. And recently the flooding in my own constituency in Northern Ireland brought it home to me how important this is.
Despite widespread support and enthusiasm for the Fund expressed by Parliament and the Commission and among EU citizens, the Council's reluctance to cooperate is hindering its full implementation. Surely the European Union wishes to grant assistance to Member States which have experienced natural disaster. This aid must be administered in a swift and responsive manner in order to have any chance of being effective. However, the Council is currently placing obstacles in the way which are preventing the smooth operation of the Fund. I am glad therefore that the tabling of this oral question and its urgency is a matter which is highlighted by the Committee.
Furthermore I would like to stress the part of the question posed by the Committee, which asked which Member States are opposed to the Fund, and please tell us why. The Solidarity Fund is an extremely important mechanism for the European Union to have at its disposal. However, problems of its implementation have dragged on for far too long and in my opinion this needs to be resolved as soon as possible.
It matters nothing whether it is floods or forest fires, when people are in trouble they need help and assistance and above all they require financial support, upfront and speedily; not like the present system that has taken months and years and has been stifled totally by bureaucracy. If you really want to do something positive, this is it and will bring you more credit to Europe than any of your other proposals or all of them put together.
I want to make it very clear to the Council. The Council disagreed because, in my opinion - and it is only my opinion - they do not want Parliament, and more importantly, they do not want the Members of this Parliament in the local region, where we are more important than you, the Commission or they, the Council. Because when something happens the people look to the Members. They do not look to the Commission and they do not look to the Council and they do not know who you are. You are an untouchable, faceless, bureaucratic body in Brussels. So it is the Members - so do not run away from it - we, the Parliament, are the people who are out there with the people all the time and we need that support. I have never heard such feeble excuses in all my life; it is time to get this done.
(EL) Mr President, Commissioner, we usually say that we are a Union whose basic principle is solidarity. Today our citizens need a Union which can put this principle into practice. They need actions, not just words. Today we call on the Council to take account of the citizens' expectations and show that it is up to the job as far as the Solidarity Fund is concerned.
All of us in our countries have experienced the effects of what are frequently occurring natural disasters. We have all witnessed the despair of our fellow citizens who have been affected and we all know and understand how important it is for these citizens to feel that the European Union is standing by them. In May 2006, the European Parliament adopted the European Commission's plan for a new Solidarity Fund, a new, faster and more flexible and effective fund, which it was planning to implement in the period 2007-2013, but which has so far been collecting dust on the Council's desk.
I honestly cannot understand how we can possibly have such a good instrument and yet not implement it. The European Union needs the new Solidarity Fund now more than ever.
- (CS) Mr President, Commissioner, ladies and gentlemen, as a member of the Committee of the Regions I had a chance to see with my own eyes the storm-damaged forests in the Slovakia's High Tatra mountains, the fires in Portugal and the floods in the Czech Republic. In discussions with local people I fully realised how the use of European funds to repair the damage and regenerate the Tatra national park was strongly felt to be a concrete manifestation of European solidarity. The solidarity fund is able in certain crisis situations to assist individual states and thereby to give a major boost to the sense of belonging to a wider Europe. Unfortunately, the actual administration of this fund is not very efficient, so help often arrives after many months of delay. Therefore the European Parliament has been trying for a long time to change the legal framework in order for the law to be able to consider fresh needs when using these financial resources and enabling the provision of rapid and effective help in a shorter period of time.
In view of global climate changes it can be expected that catastrophes involving floods, droughts, storms and fires will become more frequent on our old continent. There are also new threats in the form of terrorist attacks and health pandemics. In reality individual states are attempting on a bilateral basis to cooperate and are organising joint exercises and events for their emergency services. They are thus indirectly supporting some of the ideas on civil defence outlined by Michel Barnier in 2006. Unfortunately, that discussion has yet to be continued.
Ladies and gentlemen, rapid responses, the more effective use of the Solidarity Fund and international cooperation in preventing and attempting to counter the effects of catastrophes are very hot topics, particularly ahead of the forthcoming European elections. I therefore fully understand the questions that have been submitted and I call on the European Commission and the Council to resolve the situation quickly.
(HU) Thank you very much, Mr President. Commissioner, ladies and gentlemen, the European Community created the Solidarity Fund with the stated purpose of enabling it to respond in a rapid, efficient and flexible manner in cases of dire emergencies. It cannot be said, however, that promptness and efficiency characterise the Council when it comes to formulating a common stand.
Unfortunately, the greatest natural disasters do not wait for the formulation of a common stand. In spite of positive results obtained since the existence of the Solidarity Fund, further improvements are needed in order to be able to deliver aid more rapidly and efficiently to those in need. There are enormous challenges facing us, and for this reason I cannot understand why the years go by without the Council taking any decision. Our citizens' understanding will be even harder to gain than mine.
We must not allow further delay, but need to strive for a debate that leads to results, and come to an agreement as soon as possible in order to meet the challenges posed by more and more frequent natural catastrophes. Thank you for your attention.
- (BG) In recent years we have had to face increasing numbers of disasters, both natural and man-made. These disasters have resulted not just in serious financial, but unfortunately also in human, losses. Over the past few years we have had to deal with floods, drought and forest fires in Bulgaria. This weekend Bulgaria experienced an earthquake, which fortunately was not very strong. Although little consolation, it does confirm the need for an effective European Solidarity Fund.
I would like to point out that we are not the only country in Europe to suffer from such disasters. Neighbouring Greece, for example, had to deal with devastating forest fires in 2007. This means we have to do more to deal with the consequences of these disasters. It is clear that we need changes in the regulations to provide more flexible tools. As Mr Berend correctly concluded in his report in 2006, we have to speed up the delivery of aid and decrease the amount of red tape involved. We must ensure that the aid reaches citizens when it is needed, and not days or even weeks afterwards. That is why I welcome the reduction in the threshold and the implementation of new fast-track payments which are an expression of real solidarity. Another aspect that is very important is that the new revised proposal also covers industrial disasters. If in Bulgaria, for example, we have an oil pipeline explosion or a shipping accident, this would also qualify for aid from the Solidarity Fund.
And finally I would like to put forward an idea about funding. We could in the long term think of financing instruments such as the Solidarity Fund by using part of the monies that are lost under the 'N+2' and 'N+3' rules. For the time being, though, we need to concentrate on real change, and that is why I urge the Commission, and in particular the Council, to support the modification of the European Solidarity Fund.
(EL) Mr President, Commissioner, the Solidarity Fund is an important tool for the exercise of social policy in Member States hit by natural disasters. It is a practical expression of solidarity with European citizens affected by such disasters and it is through such procedures that we do justice to the vision of active support by the European Union for its citizens.
The important contribution of the Fund in dealing with major disasters was demonstrated during the floods in central Europe, the earthquakes in Italy and the fires in Portugal and in my country, Greece, in 2007, and it is telling that a large number of Member States have used appropriations from the Fund. At the same time, with the current regulation and the existing resources, the European Union cannot respond to other such crises which are not due solely to natural causes, such as industrial pollution, a pandemic in Europe, droughts and such like.
The proposed reform of the regulation covers broader requirements, speeds up procedures, introduces the innovation of advance payments and generally takes practical and positive measures. This being so and given that the European Parliament has adopted the Commission's proposal, I fail to see the reasons and causes for the delay in ratifying the regulation.
It is comforting, Commissioner, that you made clear your support for our views in your stand today. This delay is not in keeping with the spirit of solidarity which should govern us. The Council bears a great deal of responsibility and we hope that it will respond to the call by the European Parliament and assume it immediately, even though it is absent today.
- (RO) Mr President, Commissioner, fellow Members, first of all, I would like to say how happy I am that we are finally having a debate on this topic. I hope that today's debate will also produce the results which the Commissioner has already promised us. We all know that the current procedures for actually accessing the Solidarity Fund take a long time. I am therefore proposing that the Union's budget be amended.
For example, when Romania wanted to obtain aid from the Solidarity Fund following the floods which took place in the spring/summer of 2005, it had to wait around a year to receive the money. The provision of the Regulation stipulates that the application should be submitted no later than ten weeks after the disaster takes place and the total value of the losses must be given, which helps to classify the type of disaster. It is rather difficult to meet these requirements when floods are involved, for instance. In order to evaluate the losses properly, the water needs to be drained off completely. This does not depend in any circumstances on national institutions and authorities. The next procedure is for the Commission to verify compliance with the conditions, primarily those of a major disaster. This requires a good deal of time, including additional information and clarifications. Finally, after the amended budget has been approved, the Commission prepares and approves the decisions for awarding the grants. This is ultimately followed by the transfer of funds, which must be spent within a year at the latest. In practical terms, this money reimburses the expenses already paid out by the beneficiary state following the disaster it has been through. On the basis of these conditions, we all ask ourselves whether this is really emergency aid.
I would like to conclude by saying that rejecting the Commission's proposal to modify the Regulation after discussing it in the Working Group of the Financial Counsellors, without consulting the 'Structure Action' group, may lead to the conclusion that, in practical terms, the finance ministers were not in agreement. This conclusion creates numerous problems for us, especially in the current climate with so many problems and at Member State level too.
Mr President, some of the best questions are raised late in the evening and this is one of them, although there is an element of 'the dialogue of the deaf' because we do not have the Council here to hear this debate.
There are two words which we talk about a great deal in Europe: one is 'subsidiarity' and the other, 'solidarity'. Subsidiarity is about respecting the Member States and their rights and solidarity, in my view, reflects the commonality of the European Union and our support for each other. So, why does this fund not work to do that? Indeed, one of the dangers and the damage as a result of its failure to work is that we make announcements about funding being available and then fail to deliver because the system is complex, bureaucratic and very unwieldy for communities and for individuals to work with.
It is, I presume, about budget and about money, ultimately. I listened very carefully to the comments of the Commissioner responsible for Financial Programming and Budget last week about many things, from the common agricultural policy to other issues but, in particular, calling for a more flexible budget, a budget to react swiftly to world events rather than the European Union running after events.
I am sorry that she did not speak about the need for flexibility to react to events in the European Union because I think that is what we are talking about here this evening. I come from a country which has said 'no' to the Lisbon Treaty, where we talk increasingly about trying to bring citizens closer to the European Union, and the best way to do that is to see Europe in action rather than in words. I am afraid that there are too many announcements about things in the European Union and too little action on the ground where people see it working.
On a positive note there was a survey this morning in the papers which suggests that the Irish public are looking perhaps at changing their minds on Lisbon. So I would hate you to leave the Chamber despondent.
(PT) Mr President, Commissioner, ladies and gentlemen, this oral question put to the European Commission by Gerardo Galeote, on behalf of the Committee on Regional Development, is totally justified and relevant. The reasons why the Council has blocked reform of the Solidarity Fund, given its inability to reach agreement on a common position that would allow the legislative process to continue, should be spelt out.
It is difficult to see what reasons there might be for the Council's position, except perhaps mean financial reasons. Does the Council not want a more agile and immediate response to the natural disasters that occur? Does the Council not want this type of speedy response to be available for any other type of disaster, such as major industrial disasters, acts of terrorism or public health emergencies?
It is vital that a clear answer is given to these questions, just as it is also vital to clarify what the European Commission thinks about this situation and whether it intends to take any steps to unblock the legislative process.
The value of solidarity must also be fully ensured in this area. Citizens really would not understand if this did not happen.
(PL) Mr President, this fund is one by which citizens often judge the European Union. In recent years we have observed a growing number of natural disasters, which have been increasingly violent in nature. Time and again we hear of floods, droughts, fires or storms in various Member States. They are not the only problems. We need to make it possible to get aid in events like chemical spillages, explosions, industrial fires or accidents at nuclear power stations.
We also have to be prepared for new challenges, such as countering terrorist attacks and dealing with their aftermath. Neither should we forget crisis situations concerning the health of our citizens, or animal diseases. In the face of such threats, the cost of drugs, vaccinations and equipment are a great obstacle to dealing with these situations. The Fund must be elastic so it can adequately respond to situations, and do so comprehensively. The procedure for applying for aid also has to be as simple as possible.
(PL) Mr President, today Commissioner Hübner finds herself in a very difficult situation. She has to reply on behalf of the Council, which has no representatives present. During the Danish presidency in 2002, when there was a flash flood, they managed to mobilise themselves and prepare the relevant documents in a matter of weeks. Today we should accuse the four presidencies for this sluggishness in reforming the Solidarity Fund. We need this Fund. The aid from it should not just be a token of our solidarity, but needs to be fast and effective, with a minimum of red tape.
I believe that we need to address two issues here. One is how the Solidarity Fund should be managed, and in what situations, and the other is how to use other resources, from other funds, such as the Cohesion Fund, for long-term disaster prevention activities. But this is a separate subject. I would like to take this opportunity to ask the Commissioner a question. At one time the question was discussed of setting up a 'rapid reaction instrument' and of readiness for major disasters, with a budget for this eventuality of approximately EUR 200 million. I do not know what is happening with this project, which is also related to the issue under discussion.
(DE) Mr President, it is unusual to be given the floor again under the 'catch the eye' procedure, but I just wanted to reiterate at the end of the debate that the criticisms expressed this evening are for the most part not directed at the Commission at all.
The Commission has continually helped us in drafting the revisions to this Treaty, and it has always been on Parliament's side in the efforts to implement them. It is the Council that is at fault, and we wanted to phrase this question so that we could express our criticisms to the Council. The fact that it is not present shows contempt for Parliament, and we should not put up with being fobbed off like this.
Mrs Hübner, you have our full support in all your dealings with the Council attempting to get this revised fund off the ground.
Member of the Commission. - Mr President, I have three explanations to present to you. This is not an emergency aid solidarity fund; it is a fund which is based on reimbursement of specific costs for emergency operations after disasters, allowing for a return to normal living conditions. The Commission proposes; Parliament and the Council decide.
Secondly, in the Regulation amendment we propose to enlarge the scope, we propose to lower the threshold and we propose to change the procedure allowing specifically for the advance payment.
Thirdly, the list of my interventions, and those of President Barroso, with seven presidencies is a very long list; it takes practically two pages, the list of all the meetings and letters. None of the seven presidencies, although some of them initially presented positive attitudes, managed to get agreement in the Council for approving the amendment to the Regulation. I refused to withdraw the proposal from the Council, hoping that with the new report that we will produce and adopt as the Commission early next year we will have a new debate which will allow us to go on with amendments; maybe we are now also having new ideas, maybe a broader scope of amendments to this Fund. In that regard, I hope very much that you will be present and participate in this debate and will support the proposal of the Commission.
Briefly on another issue, prevention, we will adopt at the end of this year a communication 'Towards a comprehensive new approach to preventing disasters'. We have already completed the two exploratory studies, we have also completed consultations and the impact assessment is currently in preparation. Also, cohesion policy - somebody, I think Mr Janowski, suggested involving cohesion policy in prevention actions - has as one of its priorities precisely preventive actions, especially in the area of environment.
That is all, Mr President. I hope that we will continue to work together with a view to getting this Fund amended in such a way that it will be more important and more responsive to the needs of European citizens.
The debate is closed.
Written statements (Rule 142)
Parliament and the Commission reached an agreement over two years ago to extend the scope of the Solidarity Fund so that it covers not just natural disasters but also industrial accidents, terrorist attacks and major public health crises.
The agreement specifies that particular attention will be paid to the outermost regions even if they do not meet the eligibility criteria in full, so that they receive emergency aid in the case of unforeseen happenings.
However, this reform has still not come into force, as the Council has not managed to reach a decision, with the result that the adoption of a common position has been delayed even further.
In spite of the fact that this Fund has recently been harnessed to help Réunion following Cyclone Gamede, and Martinique and Guadeloupe, both victims of Hurricane Dean, uncertainty remains about the admissibility of each request, because the Council did not take a swift decision on this reform.
The Commission should also review its proposals with the aim of strengthening the Union's civil protection capacity, in order to exploit the expertise and geographical location of the outermost regions and the OCTs, which aspire to be support points in the event of intervention outside Europe.
On both these issues, the outermost regions expect an ambitious response from the EU in order to guarantee their security.